

Exhibit 10.11.3
INTELLECTUAL PROPERTY LICENSE AGREEMENT
This Intellectual Property License Agreement (“Agreement”), consisting of 46
pages, is dated as of the 19th day of September, 2009, by and among WYNN RESORTS
HOLDINGS, LLC, a Nevada Limited Liability Company (hereinafter “Holdings”), WYNN
RESORTS, LIMITED, a Nevada corporation (hereinafter “Limited”) and WYNN MACAU,
LIMITED, an exempt company with limited liability under the laws of the Cayman
Islands (hereinafter “Licensee”). Holdings and Limited are collectively referred
to herein as “Licensor”.
RECITALS
A.
Holdings is the owner or exclusive licensee with the right to license and/or
sublicense certain marks and works as defined herein including but not limited
to the marks and works that are listed and described in attached Schedule A, and
is the licensee of other third party rights and works as defined herein that are
listed and described in attached Schedule B, and certain trade secrets, data and
know-how that are listed and described in attached Schedule C (hereinafter,
collectively, the “Holdings Intellectual Property”).

B.
Limited is the parent entity of Holdings and is the owner of certain trade
secrets, data, know-how and other intangible property that are listed and
described in attached Schedule C (hereinafter, collectively the “Limited
Intellectual Property”). The Holdings Intellectual Property and the Limited
Intellectual Property are collectively referred to herein as the “Licensed
Property”.

C.
Wynn Resorts (Macau) S.A. (“WRM”) is a subsidiary of Limited and currently owns
and operates the Wynn Macau Casino Resort and the Encore at Wynn Macau
(collectively, the “Wynn Macau”), a hotel and casino resort with associated
facilities in Macau Special Administration Region, People’s Republic of China
(“Macau”).

D.
The Licensee is a subsidiary of Limited and is established as a holding company
of WRM and its subsidiaries. The Licensee has applied for the listing of its
shares on the Main Board of the Hong Kong Stock Exchange (the “Listing”). On
September ______, 2009, the Licensor and WRM entered into an amended and
restated intellectual property license agreement under which the Licensor
continued to license the Licensed Property to WRM (the amended and restated
intellectual property agreement, together with this Agreement, hereinafter known
as the “IP License Arrangement”).

E.
The Licensor and Licensee acknowledge that if the Licensee is listed on the Hong
Kong Stock Exchange, after June 26, 2022, the Agreement will be subject to the
listing rules of the Hong Kong Stock Exchange applicable at such time and may
require approval by the independent shareholders of such holding company (the
“Approval”).

F.
In addition to Wynn Macau, the Licensee may consider designing, developing,
constructing, financing, owning, operating or engaging in any other activities
relevant to the development, construction, ownership and operation of other
resorts, hotels and/or casinos, and related facilities, in Macau or in other
jurisdictions outside Macau (the “Operations”). For the avoidance of doubt, the
“Operations” do not include the Wynn Macau.

G.
In order to successfully design, build, market, advertise, promote and/or
operate any of the Operations, the Licensee desires to have the license to use
the Licensed Property from the Licensor pursuant to the terms and conditions set
forth in this Agreement.

Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the parties have agreed as follows:
1.
License. The Licensor grants the following licenses to the Licensee at the
location specified herein.


1



--------------------------------------------------------------------------------



1.01
Licensor provides to Licensee a non-exclusive license and/or non-exclusive
sublicense to use the marks and works owned, or which will be owned, by the
Licensor including but not limited to the marks and works listed in Schedule A,
attached hereto, in connection with the operation, advertising, promotion,
distribution and services of the Operations. The foregoing licenses granted in
this Paragraph 1.01 shall hereinafter be known as the “Trademark License”.

1.02
Licensor provides Licensee a non-exclusive sublicense to the works listed in
Schedule B, attached hereto, in connection with the operation, advertising,
promotion, distribution and services of the Operations. The foregoing licenses
granted in this Paragraph 1.02 shall hereinafter be known as the “Copyright and
Persona License”.

1.03
Licensor provides to Licensee a non-exclusive license to use the data, trade
secrets and know-how listed in Schedule C, attached hereto, developed by the
Licensor and its employees, officers, directors and representatives, and such
future items as may be provided from time to time for use in connection with the
operation, advertising, promotion, distribution and services of the Operations.
Licensor shall pay all costs associated with the development of such data, trade
secrets and know-how and shall also be responsible for providing Licensee
updates or upgrades to such materials. Licensee shall reimburse all installation
and/or training costs incurred by Licensor in connection with providing Licensee
such information. The foregoing license shall hereinafter be known as the “Trade
Secret and Know-How License.”

1.04
Notwithstanding any other provision of this Agreement, including, without
limitation, Sections 2.01 and 2.02 hereof, Licensee shall have the right to
sublicense any or all of its rights under the Trademark License and the
Copyright and Persona License to any sublessee permitted under the leases with
respect to the hotel locations of the Licensee (other than the Wynn Macau)
(“Approved Sublessee”) located in Macau or jurisdictions outside Macau. The
Trade Secret and Know-How License may not be sublicensed by the Licensee.

1.05
Licensee shall have the right to sublicense all of its rights and licenses
granted pursuant to the Trademark License and the Copyright and Persona License
in order to have persons other than Licensee produce and manufacture promotional
products or the packaging thereof. Licensee will identify its products and
manufacturers for the products to Licensor upon request. Licensee agrees that
any person or entity licensed to manufacture such products shall be prohibited
from manufacturing, producing, selling, distributing, or shipping products other
than to the Licensee, the Licensor, or Approved Sublessees. Licensee further
agrees to enforce such prohibition at its own expense and upon reasonable demand
by Licensor.

2.
License Term.

2.01
This Agreement shall be effective as of ____________________, 2009 and shall
continue as to all non-expired and non-terminated locations, or until otherwise
terminated under the provisions of this Agreement.

3.
Royalties.

3.01
Licensee shall pay to Licensor an aggregate monthly licensing fee (the
“Licensing Fee”) for each of the licenses granted herein in the amount and in
accordance with the payment schedule set forth in Schedule D. Any withholding
taxes associated with such payments shall be made by Licensee and shall not be
withheld from the payments described on Schedule D.

4.
Quality Control.

4.01
Licensee agrees that the facilities, amenities, services and goods covered by
this Agreement will be of high quality and that such amenities, services and
products will be designed, manufactured, sold and distributed in full and
complete compliance with


2



--------------------------------------------------------------------------------



all applicable laws of the relevant jurisdictions of the Operations. To this
end, Licensee shall, before opening to the public and before advertising or
promoting its hotel casino resort services to the public, first request that the
Licensor inspect and approve (i) the facilities, and such approval shall not be
unreasonably withheld; and (ii) any and all advertising, promotion, public
relations material, merchandise, or promotional products (“Product Sample”)
before manufacture or production. Any Product Sample that contains any of the
Licensed Property submitted to Licensor shall be deemed approved unless Licensor
disapproves the same in writing within thirty (30) days after receipt by
Licensor.
4.02
All promotional items and products manufactured or assembled outside of the
United States shall be marketed in accordance with prevailing U.S. Customs and
Federal Trade Commission and other applicable laws, rules and regulations. To
the extent that the Licensor’s obligations for quality control with and from its
third party licensors may vary from time to time, Licensee agrees to accept and
comply, upon reasonable written notice, with such quality control provisions as
may be required under the Licensor’s license agreements with third parties from
whom Licensor has obtained the rights to the Licensed Property.

4.03
Licensee acknowledges that providing substandard services or products would have
an adverse effect upon the reputation of Licensor and any third party from whom
Licensor has obtained such rights, including but not limited to the parties to
the agreements listed on Schedule B. Accordingly, Licensee agrees to offer
amenities or facilities of high quality standards and not to sell defective
products (seconds) which bear the marks of the Licensed Property.

4.04
Licensee agrees to operate the Operations in a manner which meets or exceeds the
following minimum quality standards: (a) the business shall be operated in
compliance with all applicable laws and regulations of the relevant
jurisdictions of the Operations, including, but not limited to, health, safety,
fire and business codes, tax laws, gaming laws and labor codes; (b) the business
shall maintain all applicable business licenses, including, but not limited to,
business, alcohol, and gaming; (c) the business shall be conducted in a
professional and reputable manner, reasonably free from consumer complaints; (d)
the premises shall be maintained in a pristine manner, consistently neat, clean
and in proper repair and décor, in a highly sanitary condition, and all food and
beverage services shall maintain the highest possible rating for cleanliness
established by the governing entity for the site; (e) the business shall be
operated in a manner that does not tarnish or diminish the value of the goodwill
represented by the Licensed Property; and (f) the business shall be operated in
a manner that does not adversely affect the goodwill or reputation of the
Licensor and its affiliates or the Licensor’s and its affiliates’ ability to
obtain or maintain licenses from any regulatory authority, including the Nevada
Gaming Commission.

4.05
Licensor (directly or through its authorized agents) shall have the right to
inspect the premises upon reasonable notice, at any time. If, at any time, the
Licensee fails to operate the Operations in conformity with the quality
standards set forth herein, Licensor shall notify Licensee in writing of any
such deficiency. Licensee shall have thirty (30) days within which to cure such
deficiency. If the Licensee fails to cure any such failure, then Licensor may,
at its option, cure the failure and charge the Licensee for the expense of doing
so. In the event that the cure cannot be accomplished within thirty (30) days,
but the Licensee has made a good faith effort to effect the cure, Licensor may
extend the period to cure for a reasonable time, at Licensor’s sole and absolute
discretion.

5.
Goodwill. All goodwill arising from the use of the Licensed Property shall inure
to the benefit of the Licensor, or the party from whom the Licensor obtained its
rights.

6.
Use of Licensed Property and Persona

6.01
Licensee shall comply, within a period not to exceed thirty (30) days, with the
commercially reasonable conditions set forth by the Licensor, in writing, from
time


3



--------------------------------------------------------------------------------



to time, with respect to the style, appearance and manner of use of the Licensed
Property and any trade secrets, data and know-how provided to the Licensee
pursuant to this Agreement. The Licensee may not make any use of the Licensed
Property that is not in compliance with this Agreement, unless Licensee obtains
the prior written permission of Licensor. Licensor may, at its option, require
that the Licensee, at Licensee’s cost, place a notice or notices acceptable to
the Licensor of the Licensor’s respective registration of the marks, works or
persona rights.
6.02
Licensee shall provide Licensor for prior approval copies of all print
advertisements and marketing materials containing any of the Licensed Property
prior to printing, publishing or distribution. Licensor shall not unreasonably
withhold approval of such advertisements or marketing materials, and any
disapproval shall specify the basis for such disapproval. In the event that the
Licensor does not approve or disapprove of such use within thirty (30) days of
receipt, the use shall be deemed to be approved.

6.03
Licensee agrees not to use any of the Licensed Property in connection with any
other trademark or service mark not owned by Licensor without the express
written permission of Licensor. Licensor shall not unreasonably withhold
approval of such use, and any disapproval shall be in writing specifying the
basis for the disapproval. In the event that the Licensor does not approve or
disapprove such request within thirty (30) days of receipt, such request shall
be deemed approved.

6.04
Licensee will not permit any person or entity that leases, subleases or rents
any portion of the Operations, to use any of the Licensed Property without a
written agreement.

7.
Termination.

7.01
Upon any breach of this Agreement by the Licensor, the Licensee shall provide
written notice to the Licensor, describing the nature of the breach. Except as
provided in Paragraph 7.04 herein, the Licensor shall have ten (10) days within
which to cure the breach. If the breach is not cured within that period of time,
the Licensee may elect to terminate this Agreement. In the event that the cure
cannot be accomplished within ten (10) days, but the Licensor has made a good
faith effort to effect the cure, Licensee may extend the period to cure for a
reasonable time, at Licensee’s sole and absolute discretion. Termination of the
Agreement is effective upon receipt by the Licensor of the written notice of
termination.

7.02
Upon any material breach of this Agreement by the Licensee, the Licensor shall
provide written notice to the Licensee, describing the nature of the material
breach. Except as provided in Paragraph 7.04 herein, the Licensee shall have
thirty (30) days within which to cure the material breach. If the material
breach is not cured within that period of time, the Licensor may elect to
terminate this Agreement. In the event that the cure cannot be accomplished
within thirty (30) days, but the Licensee has made a good faith effort to effect
the cure, Licensor may extend the period to cure for ninety (90) days, at
Licensor’s sole and absolute discretion. Termination of the Agreement is
effective upon receipt by the Licensee of the written notice of termination.

7.03
The Licensor may require the Licensee to terminate any license granted hereunder
to any approved third party licensee, or other sublicensee, if any such approved
third party licensee, or other sublicensee (a) materially breaches this license
and fails to cure the breach upon thirty (30) days notice from Licensor; or (b)
becomes insolvent or bankrupt. Licensor may, in its sole and absolute
discretion, first seek to cure any such breach or failure prior to termination,
but any such attempt to cure shall not restrict the Licensor’s right at any time
to require termination as to the third party licensee or other sublicensee as
otherwise provided in this Section.

7.04
Licensee acknowledges that Licensor and its affiliated companies conduct
businesses that are subject to and exist because of privileged gaming licenses
issued by governmental authorities. Licensee agrees that the Licensor shall have
the right to


4



--------------------------------------------------------------------------------



terminate this Agreement in the event (1)(i) any such privileged license is
suspended or revoked, or (ii) the Licensor in good faith deems that the acts of
the Licensee jeopardizes any such privileged license, or the gaming business
activities of the Licensor, or its affiliated companies (in each case, the
“Relevant Event”); and (2) the Relevant Event continues for thirty (30)
consecutive days after written notice has been provided to the Licensee
describing the nature of the event or activity creating the problem for the
privileged license.
7.05
Upon the termination of any agreement between Licensor and any third party for
the license of any of the Licensed Property, including but not limited to
termination of any of the agreements listed on Schedule B, the portions of this
Agreement relating to (or granting a license pursuant to) such terminated
agreement shall concurrently terminate, without affecting any other provisions
of this Agreement (including the Licensing Fee) provided that the Licensor shall
not exercise its right to terminate any of their rights to the Licensed
Property, including but not limited to the termination of the agreements listed
in Schedule B without the prior written consent of the Licensee and any of its
third party licensees.

7.06
This Agreement shall automatically terminate three months after the occurrence
of any of the events where: (1) Limited ceases to hold or have the right to
exercise more than 50% voting rights to the ordinary shares in the Licensee; or
(2) after June 26, 2022, the Approval is required and the requisite level of the
Licensee’s independent shareholders’ votes to continue the IP License
Arrangement is not obtained at the shareholders’ meeting of the Licensee.

8.
Indemnification.

8.01
Licensee agrees to obtain, or cause to be obtained, once prior to the opening of
its first casino resort hotel insurance which provides personal injury and
property damage and product liability coverage for any and all claims, suits,
losses and damages arising out of the operation of the Licensee’s premises and
sale of promotional merchandise, including coverage for any claims, suits,
losses or damage arising out of negligence concerning the design, manufacture,
distribution and sale of such promotional merchandise, from an insurance
company, acceptable to Limited, providing coverage and defense. The coverage for
each occurrence shall be at least US$5,000,000 with the deductible or
self-insurance retention not greater than US$100,000 or such in such other
amounts as Limited may advise Licensee. Licensee shall maintain or cause to be
maintained public liability insurance coverage during the term of this
Agreement. Licensor shall be named as an additional insured and shall receive
notice of any cancellation of insurance from the insurance carrier not less than
30 days prior to effective date of such cancellation.

8.02
Licensor shall defend, indemnify and hold Licensee and all of Licensee’s
directors, officers, employees, agents, affiliates, sublicensees, sublessors and
assigns (collectively, the “Licensed Protected Parties”) harmless from and
against any demand, claims and losses arising from any third party claim
alleging infringement of Licensed Property.

8.03
Licensee shall defend, indemnify and hold Licensor and its directors, officers,
employees, agents and affiliates (collectively, “Licensor’s Protected Parties”)
harmless from and against any and all demands, claims, losses or damages by
reason of premise liability or product defect or negligent design or manufacture
by or for the Licensee, or arising from the Licensee’s operation of the
Operations.

9.
Notices. Except as otherwise set forth herein, any notices, statements or
payments required to be made or given under this Agreement shall hand delivered
or sent via registered mail, postage prepaid or by facsimile, to the following
persons and addresses which may change or be modified at any time in writing by
the receiving parties.






5



--------------------------------------------------------------------------------





To Holdings:
   
Wynn Resorts Holdings, LLC
3131 Las Vegas Boulevard South, Las Vegas, Nevada 89109, United States
Fax No.: (702) 770 8867
Attention: Ms. Kim Sinatra


To Limited:


Wynn Resorts, Limited
3131 Las Vegas Boulevard South, Las Vegas, Nevada 89109, United States
Fax No.: (702) 770 8867
Attn: Ms. Kim Sinatra


To Licensee:


Wynn Macau, Limited
Rua Cidade de Sintra, NAPE, Macau
Fax No.: (853) 8986 5500
Attention: Mr. Jason M. Schall


(Copy To)
Wynn Resorts (Macau), S.A
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Fax No: (702) 770 8867
Attn: Ms. Kim Sinatra





10.
Miscellaneous.

10.01
The parties each represent and warrant to the other that their own officer, or
other duly authorized representative executing this Agreement, has the full
power and authority to do so on their behalf.

10.02
This Agreement shall be construed without regard to the rule of presumption
requiring construction against the party who drafted the agreement, or caused it
to be drafted. Neither party shall be deemed to be the drafting party. The
parties hereto shall, and they hereby do, waive trial by jury with respect to
any action brought by a party hereto against any other party or to any other
matter arising out of or in any way connected with the Licensed Property.

10.03
The parties agree that they have each read and understand this Agreement; they
understand its content and meaning; and they have executed it of their own free
will in accordance with their own judgment, after having the opportunity to
obtain the advice of counsel and having actually received the advice of counsel.
The parties acknowledge that they have not been coerced, influenced or induced
to execute this Agreement by any improper action.

10.04
To facilitate the execution of this Agreement by the parties, the parties may
execute it in subparts, and the signature transmitted by facsimile shall have
the same force and effect as the original signature.

10.05
This Agreement shall be subject to, governed by and construed according to the
laws of Nevada or, where applicable, federal statutory and common law. Any
dispute regarding or relating to this Agreement shall be non-exclusively
adjudicated in a court of competent jurisdiction in the State of Nevada.

10.06
No term or provision hereof shall be construed to be waived by any party, and no
breach shall be excused by a party, unless such waiver or consent in writing,
signed on behalf of the party against whom the waiver is asserted. No consent by
either party to, or waiver of, a breach by either party, whether express or
implied, will


6



--------------------------------------------------------------------------------



constitute consent to, waiver of, or excuse of any other, different, or
subsequent breach by any party.
10.07
The schedules form part of this Agreement and shall have the same force and
effect as if expressly set out in the body of this Agreement, and any reference
to this Agreement shall include the schedules.

10.08
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
agreements unless otherwise provided. Each party acknowledges and agrees by
executing this Agreement that it is not relying upon any representation or
promise whatsoever that is not contained herein and that any such representation
or promise is acknowledged to be immaterial. Accordingly, each party to this
Agreement waives the defense or claims of fraud in inducement or mistake of law
or fact to any claim arising out of, based on, or related to this Agreement,
except with respect to the express representations set forth in this Agreement.

[signature pages to follow]
 



7



--------------------------------------------------------------------------------



In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the day and year first above written.






For and on behalf of    )
WYNN RESORTS, LIMITED    )
in the presence of:    )    


/s/ Matthew Maddox
Matthew Maddox
General Authorized Signatory



        
/s/ Edwina Wing Lam Ip
Name of Witness: Edwina Wing Lam
 



/s/ Jason M. Schall
Jason M. Schall
General Authorized Signatory



































--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the day and year first above written.






For and on behalf of    )
WYNN RESORTS HOLDINGS, LLC    )
by Wynn Resorts, Limited, its sole member    )
in the presence of:    )    


/s/ Matthew Maddox
Matthew Maddox
Chief Financial Officer - Wynn Resorts, Limited

        
/s/ Edwina Wing Lam Ip
Name of Witness: Edwina Wing Lam Ip
 





Witness: Edwina Wing Lam Ip
Witness name:
    


























































--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the day and year first above written.






For and on behalf of    )
WYNN MACAU, LIMITED    )
in the presence of:    )
        
/s/ Jason M. Schall
Jason M. Schall
Authorized Signatory
Senior Vice President - Legal





/s/ Edwina Wing Lam Ip
Name of Witness: Edwina Wing Lam Ip
 









 






--------------------------------------------------------------------------------




Schedule A




LICENSORS MARKS AND WORKS







Sch. A



--------------------------------------------------------------------------------




EXHIBIT A


WYNN RESORTS FEDERAL TRADEMARK STATUS REPORTS


Trademark Name
Class
Status
Your File #
Serial/Reg.#
Page
Wynn Macau
41
Pending
410.00171
78/266,078
57
Wynn Macau
41
Pending
410.00170
78/266,077
58
Wynn Macau
43
Pending
410.00173
78/266,087
58
Wynn Macau
43
Pending
410.00172
78/266,083
59
Wynn.Macau
41
Pending
410.00306
76/560,246
66
Wynn.Macau
43
Pending
410.00307
76/560,244
67
Wynn.Macau
41
Pending
410.00308
76/560,244
67
Wynn.Macau (and design)
43
Pending
410.00309
76/560,248
68



Trademark Name
Country Code
Class
Status
Your File #
Serial/Reg.#
Page
Wynn Macau
EU
25, 41, 43
Pending
410.00388
113487
9
Wynn Macau
MO
41
Pending
410.00218
Not Yet Assigned
17
Wynn Macau
MO
43
Pending
410.00219
Not Yet Assigned
17



DOMAIN NAMES


Domain Name
Property
Registrar
Exp Date
Admin Email
Registered Owner
Memo
wynnmacau.biz
Wynn Resorts
Tucows
7/10/04
 
Wynn Resorts, LLC
No: Company owned
wynnmacau.com
Wynn Resorts
Tucows
7/11/04
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.com.cn
Wynn Resorts
Tucows
1/8/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.com.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned





--------------------------------------------------------------------------------




wynnmacau.com.sg
Wynn Resorts
Webvision
3/4/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.info
Wynn Resorts
Tucows
7/11/04
 
Wynn Resorts, LLC
No: Company Owned
wynnmacau.net
Wynn Resorts
Tucows
7/11/05
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnmacau.net.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.net.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.org
Wynn Resorts
Tucows
7/11/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.org.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.org.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.us
Wynn Resorts
iholdings.com
7/14/04
 
Wynn Resorts, LLC
No: Company Owned
wynnmacau.ws
Wynn Resorts
Website.ws
12/19/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortmacau.biz
Wynn Resorts
Tucows
7/17/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.com
Wynn Resorts
Tucows
10/4/04
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.info
Wynn Resorts
Tucows
7/18/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.net
Wynn Resorts
Tucows
10/4/04
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.org
Wynn Resorts
Tucows
10/2/04
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.au.com
Wynn Resorts
NetRegistry
2/10/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com
Wynn Resorts
Tucows
3/20/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.au
Wynn Resorts
Melbourne IT
2/5/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.sg
Wynn Resorts
Webvisions
3/4/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.in.th
Wynn Resorts
THNIC
2/13/05
 
International Legal Counsellors Thailand, authori
No: Company Owned





--------------------------------------------------------------------------------




wynnresortsmacau.info
Wynn Resorts
Tucows
7/11/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortsmacau.net
Wynn Resorts
Tucows
3/20/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.net.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.net.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org
Wynn Resorts
Tucows
3/20/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.us
Wynn Resorts
iholdings.com
7/14/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortsmacau.ws
Wynn Resorts
Website.ws
12/19/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.com.sg
Wynn Resorts
Webvisions
3/4/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.sg
Wynn Resorts
Webvisions
3/4/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com
Wynn Resorts
Tucows
3/20/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.net
Wynn Resorts
Tucows
3/24/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org
Wynn Resorts
Tucows
3/20/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.biz
Wynn Resorts
Tucows
7/10/04
 
Wynn Resorts, LLC
No: Company Owned
wynnmacau.com
Wynn Resorts
Tucows
7/11/04
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.info
Wynn Resorts
Tucows
7/11/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortsmacau.info
Wynn Resorts
Tucows
7/11/04
 
Wynn Resorts, LLC
No: Company Owned
wynnmacau.us
Wynn Resorts
iholdings.com
7/14/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.biz
Wynn Resorts
Tucows
7/17/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.info
Wynn Resorts
Tucows
7/18/04
 
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.org
Wynn Resorts
Tucows
10/2/04
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortmacau.org
Wynn Resorts
Tucows
10/4/04
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnresortmacau.net
Wynn Resorts
Tucows
10/4/04
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnmacau.ws
Wynn Resorts
Website.ws
12/19/04
 
Wynn Resorts Holdings, LLC
No: Company Owned





--------------------------------------------------------------------------------




wynnresortsmacau.ws
Wynn Resorts
Website.ws
12/24/04
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.net.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.org.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.net.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org.cn
Wynn Resorts
Tucows
1/7/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.com.cn
Wynn Resorts
Tucows
1/8/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.com.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.net.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.org.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnmacau.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.net.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.org.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.ph
Wynn Resorts
Domains.ph
1/28/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.com.au
Wynn Resorts
Melbourne IT
2/5/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.au.com
Wynn Resorts
NetRegistry
2/10/05
 
Wynn Resorts Holdings, LLC
No: Company Owned
wynnresortsmacau.in.th
Wynn Resorts
THNIC
2/13/05
 
Itrnt’l Leg Counsellors Thailand
No: Company Owned
wynnmacau.net
Wynn Resorts
Tucows
7/11/05
webmaster@wynnresorts.com
Wynn Resorts, LLC
No: Company Owned
wynnmacau.org
Wynn Resorts
Tucows
7/11/05
webmaster@wynnresorts.com
Wynn Resorts Holdings, LLC
No: Company Owned













--------------------------------------------------------------------------------




[a10113intellectualproper001.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper002.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper003.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper004.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper005.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper006.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper007.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper008.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper009.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper010.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper011.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper012.jpg]




--------------------------------------------------------------------------------




[a10113intellectualproper013.jpg]
Schedule B






--------------------------------------------------------------------------------




SURNAME RIGHTS AGREEMENT


This Surname Rights Agreement (“Agreement”) is made and entered into this 6th
day of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN, an
individual (hereinafter “Wynn”) and WYNN RESORTS HOLDINGS, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Holdings”). Initially capitalized terms each have the respective
meaning defined herein.


R E C I T A L S


A.
Wynn, as the former CEO of Golden Nugget Las Vegas and Mirage Resorts, developed
an international reputation for building and operating beautiful and
sophisticated resort hotel gaming properties known for their world-class
aesthetics, amenities, and services.

B.
Holdings is a wholly-owned subsidiary of Wynn Resorts, Limited (the “Company”).
Holdings was formed for the purpose of holding and administering various rights
that have been and will be developed and used by the Company, its subsidiaries,
its affiliates, and any joint ventures in which any of them may be participants
(the Company and such entities, the “Affiliates”). Wynn is CEO of the Company.

C.
Wynn has previously granted to Holdings, pursuant to written and oral
agreements, rights to use Wynn’s surname in association with the activities of
the Affiliates engaged in the resort hotel casino industry.

D.
Holdings owns rights in and pending trademark and service mark applications for
marks incorporating the name and mark WYNN (the “WYNN Mark”) in association with
hotel/casino and stand-alone hotel or casino (including internet and similar or
successor media gaming) businesses, including businesses or amenities conducted
(and merchandise offered) in connection therewith, such as facilities, meeting
spaces, retail shopping, spas, golf courses, tennis facilities, and art
galleries and products and services related thereto (“Resorts”). Wynn executed a
consent to register the name of a living person, dated January 8, 2002, in
connection with Holdings’ filings for the WYNN Mark, and Wynn has prior to or
simultaneously with the execution hereof executed an assignment of the right,
title, and interest that Wynn possesses in the WYNN Mark in association with
Resorts.

E.
Wynn and Holdings desire to supersede and replace herein their prior agreements
with respect to, and to expressly set forth the terms and conditions of use of,
the WYNN Mark to ensure that Holdings may successfully use such rights in
association with (including to advertise and promote) the Company’s world-class
destination Resorts.

Based upon the terms and conditions set forth herein, the parties agree as
follows:


1.Acknowledgement of Rights.
1.1    Company Name Rights. Wynn acknowledges that Holdings is the owner of the
WYNN Mark in association with Resorts, and that Holdings has the exclusive right
to use and/or license the use of the WYNN Mark as or as part of a company name,
trademarks and service marks, and as a stock symbol for purposes of publicly
traded stock of the Company.
1.2    Trademark and Service Mark Use and Registration Rights. Wynn hereby
consents to Holdings’ filing for and obtaining state, federal, and foreign
registrations in the WYNN Mark for use in association with the design,
development, construction, and operation of Resorts throughout the world.
1.3    Additional Registration Rights. Wynn hereby acknowledges that Holdings
has the right to use and register the WYNN Mark in conjunction with signs,
logos, trade dress, prefix or suffix words, slogans, and phrases in association
with the design, development, construction, and operation of Resorts throughout
the world, together with the right to maintain and enforce such rights and
registrations.

Sch. B - 1



--------------------------------------------------------------------------------




1.4    Scope of Rights. Holdings agrees that it shall grant licenses to the WYNN
Mark solely to the Affiliates or for advertising, promoting, or marketing the
Resorts (“Licensees”), provided that such licenses shall terminate automatically
upon Holdings’ termination of this Agreement or, with respect to an Affiliate,
if the Licensee ceases to be an Affiliate.
1.5    Retained Rights of Wynn. The parties acknowledge that Wynn retains rights
in the WYNN Mark other than in association with Resorts. Wynn shall not use or
register, nor grant other persons or entities rights to use or register, the
WYNN Mark, or any variation or derivative thereof, in a manner that is
confusingly similar to Holdings’ use and registration hereunder, or in a manner
that is likely to negatively reflect upon such use or registration by Holdings.
1.6    Expansion of WYNN Marks by Holdings Into Other Business Areas. In the
event that Holdings wishes to use the WYNN Marks other than in connection with a
Resort business, Holdings may propose the terms of such use to Wynn who will
engage in good faith negotiations with Holdings to enter a separate agreement
covering such proposed use.
1.7    Holdings’ Right to Terminate. Holdings may at any time terminate this
Agreement by providing Wynn written notice of its decision to cease and to not
recommence use and licensing of the WYNN Mark. This Agreement shall also
automatically terminate if Holdings ceases (without intent to resume) all use
and licensing of the WYNN Mark, upon which occurrence Holdings shall assign all
of its right, title, and interest in the WYNN Mark to Wynn.
2.    Term. The term of the rights granted or acknowledged herein shall be
perpetual and shall survive Wynn.
3.    Consideration. Wynn acknowledges and agrees that the rights granted or
acknowledged herein are paid in full, and that adequate consideration has been
received by Wynn for the rights granted or acknowledged herein.
4.    Gaming Licenses. If (a) Holdings or any Licensee is denied or otherwise
unable to obtain any necessary approval from any government regulating gaming
authority (“Gaming Authorities”), or (b) any Gaming Authority prevails in any
suit or proceeding against Holdings or any Licensee, and if the result of the
foregoing clause (a) or (b) has or would have an adverse effect on Holdings or
its Licensee (all of the foregoing such events, a “Denial”), Holdings or such
Licensee shall cease use of the WYNN Mark in association with the Resort or
other business activity that is subject to the Denial in the jurisdiction to
which such Denial applies, promptly upon written notice by Wynn to Holdings;
provided, however, that Holdings and the Licensee shall have no such obligation
to cease such use if Wynn is primarily responsible for such Denial. Holdings and
its Licensees shall promptly, and in all events within any time limit
established by law, regulation, or such Gaming Authority, furnish each Gaming
Authority any information rightfully requested by such Gaming Authority and
shall otherwise reasonably cooperate with all Gaming Authorities. Holdings
represents to Wynn that neither Holdings nor, to Holdings’ knowledge, any
intended Licensee, is unwilling to file any necessary applications to obtain
whatever approvals may be required of such persons or entities in connection
with this Agreement. To Holdings’ knowledge, neither Holdings nor any intended
Licensee has ever engaged in any conduct or practices that any of the foregoing
persons or entities should reasonably believe would cause such person or entity
to receive a Denial.
5.    Quality Control. In order to ensure that the public continues to associate
the WYNN Mark with high quality services in the Resort industry, Holdings agrees
to maintain and enforce quality control standards, as follows:
5.1    Creation of Standards. For so long as Wynn is CEO of the Company, he will
have principal responsibility for overseeing the quality control standards for
all Resorts which bear in its name or otherwise use as a principal brand the
WYNN Mark (the “Quality Control Standards”).
5.2    Enforcement of Quality Standards. At such time that Wynn is not the CEO
of the Company, Wynn shall have a right to reasonably object to Holdings
regarding the Quality Control Standards if at any time such Quality Control
Standards, to the extent applicable, are not at least equivalent to those
Quality

Sch. B - 2



--------------------------------------------------------------------------------




Control Standards maintained immediately prior to Wynn’s departure as CEO of the
Company, subject to reasonable wear and tear to the Resorts following Wynn’s
departure as CEO of the Company.
6.    Arbitration.
6.1    Arbitration of Disputes. All unresolved disputes, controversies, or
claims arising out of or relating to this Agreement, or the breach, termination,
or validity thereof (“Disputes”) shall be submitted to arbitration before a
panel, composed of no less than three neutral and impartial individuals having
no affiliation or association with Holdings, the Company, any Licensee, or any
member of the Wynn family. One arbitrator shall be selected by Wynn and one
arbitrator shall be selected by Holdings within thirty (30) days of receipt by
respondent of the demand for arbitration and the two selected arbitrators shall
select a third arbitrator within twenty (20) days of the appointment of the
second arbitrator. The arbitration shall be held in Las Vegas, Nevada.
6.2    Arbitration Procedure. The three arbitrators shall review the Dispute,
receive evidence, and issue a written decision and award indicating specifically
what measures, if any, must be taken to comply with the arbitration panel’s
decision. In rendering an award, the arbitrators shall follow the law of the
State of Nevada and the provisions of this Agreement. The arbitrators may award
injunctive relief, specific performance, and actual, direct damages with respect
to the subject matter underlying the Dispute. The arbitrators may not award
punitive, exemplary, consequential, or treble damages. The parties agree that
the arbitration panel shall have authority to hire an individual, or expert, to
monitor compliance with the arbitration panel’s directives to ensure that any
required changes are implemented in accordance with the timetable set forth in
the arbitration panel’s decision. The award shall be in writing and shall
briefly state the findings of fact and conclusions of law on which it is based.
The arbitration panel shall have the authority to award reasonable attorneys’
fees and costs to the prevailing party.
6.3    Governing Rules. The arbitration shall be conducted in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”). The parties shall not be obligated to choose an arbitrator
from an AAA panel unless the two arbitrators selected pursuant to Section 6.1
have not selected the third arbitrator within twenty (20) days of the
appointment of the second arbitrator, in which case such third arbitrator shall
be appointed in accordance with the listing, ranking, and striking provisions of
the Rules.
6.4    Enforcement. The arbitration panel’s decision shall be conclusive and
binding in all instances and shall not be subject to appeal or judicial review,
and may be entered and enforced by any court of competent jurisdiction.
7.    Notices: Any notice to be given pursuant to this Agreement by either party
to the other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested, or
facsimile. Notice by mail shall be sent concurrently with any facsimile notice.
Notices shall be addressed to the parties at the address specified below, but
each party may change its address by written notice in accordance with this
paragraph. Notices delivered personally shall be deemed communicated as of
actual receipt; facsimile notices (with a concurrent mailing) shall be deemed
communicated three (3) days after mailing.
To Wynn:


Stephen A. Wynn
1 Shadow Creek Drive
North Las Vegas, Nevada 89031


To Holdings:


Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109


(Copy to):

Sch. B - 3



--------------------------------------------------------------------------------




Wynn Resorts, Limited
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Legal Department


8.    Miscellaneous.
8.1    Choice of Law. This Agreement shall be deemed to be made and shall be
construed in accordance with the laws of the State of Nevada, without reference
to its conflict of laws provisions.
8.2    Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.
8.3    Severability. If any portion of this Agreement is in conflict with any
applicable federal or state law now in force or hereafter enacted, such
provision shall become inoperative, but all other provisions of this Agreement
shall remain in full force and effect.
8.4    Assignment. Holdings may assign or otherwise transfer this Agreement only
to an Affiliate or to the successor of all or a substantial portion of the
business of Holdings relating to this Agreement, and Wynn may assign or
otherwise transfer this Agreement only to his heir(s) or other person or entity
that succeeds to any rights that Wynn retains with respect to the WYNN Mark
(which rights are expressly set forth herein), which successor(s) in either such
case shall thereafter be deemed substituted for Holdings or Wynn, respectively,
hereunder effective upon such assignment.
8.5    Construction. For purposes of construction of this Agreement, the
language herein shall be deemed to be the language of all parties, and no party
shall be deemed to be the drafting party.
8.6    Written Amendments. This Agreement may be amended only by written
agreement, executed by both parties.
8.7    Entire Agreement. This Agreement constitutes the entire understanding
between the parties, and supersedes and replaces any and all prior written and
oral agreements. There are no other terms and conditions except those set forth
herein. Wynn shall execute any documents reasonably requested by Holdings to
secure, perfect, or confirm the rights of Holdings in the WYNN Mark.
In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the Effective Date.
WYNN:
 
HOLDINGS:
 
 
 
[SIGNED]
 
WYNN RESORT HOLDINGS, LLC
Stephen A. Wynn
 
By VALVINO LAMORE, LLC
 
 
Its Sole Member
 
 
By WYNN RESORTS, LIMITED
 
 
Its Sole Member
 
 
 
 
 
By____________[SIGNED]_________
 
 
 
 
 
Its CHIEF OPERATING OFFICER








Sch. B - 4



--------------------------------------------------------------------------------







Sch. B - 5



--------------------------------------------------------------------------------




RIGHTS OF PUBLICITY LICENSE
This Rights of Publicity License (“Agreement”) is made and entered into this ___
day of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN, an
individual (“Licensor”) and WYNN RESORTS HOLDINGS, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Licensee”). Initially capitalized terms each have the respective
meaning defined herein.
R E C I T A L S
A
Licensor, as the former CEO of Golden Nugget Las Vegas and Mirage Resorts
developed an international reputation for building and operating beautiful and
sophisticated resort hotel gaming properties known for their world-class
aesthetics, amenities and services. Licensor has regularly appeared in
commercials advertising such properties and in print and publicity photographs.
To promote the Bellagio Art Collection and the Wynn Art Collection, Licensor
recorded the narration for gallery exhibits and tours. As a result of his
activities, Licensor has become well known as a popular hotelier and gaming
entrepreneur.

B
Licensee is a wholly-owned subsidiary of Wynn Resorts, Limited (the “Company”).
Licensee was formed for the purpose of holding and administering various rights
that have been and will be developed and used by the Company, its subsidiaries,
its affiliates, and any joint ventures in which any of them may be participants
(the Company and such entities, the “Affiliates”). Licensor is CEO of the
Company.

C
Licensor has previously granted to Licensee, pursuant to written and oral
agreements, rights to use Licensor’s full name, photograph, image, and signature
in association with the activities of the Affiliates engaged in the resort hotel
casino industry.

D
Licensee wishes to use Licensor’s Rights of Publicity in advertising, marketing,
and promoting the Resorts and associated amenities operated by one or more of
the Affiliates.

E
Licensor and Licensee desire to supersede and replace herein their prior
agreements with respect to, and to expressly set forth the terms and conditions
of use of, Licensor’s Rights of Publicity to ensure that Licensee may
successfully use such rights in association with, and to advertise and promote,
the world-class destination Resorts.

Based upon the terms and conditions set forth herein, the parties agree as
follows:
9.
Grant of Rights.

9.1    Use in Association with Resorts. Licensor hereby grants to Licensee the
exclusive, royalty-free, worldwide right to use Licensor’s full name,
photograph, likeness, image, voice, signature, distinctive mannerisms, unique
characteristics, persona rights, and other personal elements that make up his
public image (“Rights of Publicity”) in connection with hotel/casino and
stand-alone hotel or casino (including internet and similar or successor media
gaming) businesses, including businesses or amenities conducted (and merchandise
offered) in connection therewith, such as facilities, meeting spaces, retail
shopping, spas, golf courses, tennis facilities, and art galleries and products
and services related thereto (“Resorts”), whether as contemplated as of the
Effective Date or hereafter constructed, acquired, or operated by one or more of
the Affiliates, in any medium now known or hereinafter devised or created. For
purposes of clarification and without limitation to any other rights granted
hereunder, the foregoing license includes the right to use the Rights of
Publicity in connection with advertising, promotion, marketing, and public
relations of such Resort businesses.
9.2    Use in Media. Licensor grants to Licensee the royalty-free right to use
photographs, film, recordings, or video footage of Licensor in connection with
Resorts businesses of the Affiliates throughout the world and in all media and
mediums now known or hereinafter devised or created. At Licensee’s reasonable
request and cost for out-of-pocket expenses, Licensor shall make himself
available and otherwise reasonably cooperate with Licensee for purposes of
producing appropriate photographs, film, recordings, and video footage of
Licensor for use by Licensee in accordance with this Agreement.

Sch. B - 6



--------------------------------------------------------------------------------




9.3    Sublicense Right. Licensor grants Licensee the right to sublicense the
rights granted to Licensee in this Article 1, to Affiliates or for advertising,
promoting, or marketing the Resorts (“Sublicensees”), provided that such
sublicenses shall terminate automatically at the end of the Term or, with
respect to an Affiliate, if the Sublicensee ceases to be an Affiliate.
10.    Term. The term of this Agreement shall commence on the Effective Date and
expire October 24, 2017, unless earlier terminated pursuant to this Agreement
(the “Term”). Following the Term, Licensee may continue to use the Rights of
Publicity hereunder if the parties agree in writing to a royalty to be paid by
Licensee to Licensor for such continued use.
10.1    Licensee’s Right to Terminate. Licensee may at any time terminate this
Agreement by providing Licensor written notice of its decision to cease and not
to recommence use and sublicensing of all such rights. This Agreement shall also
automatically terminate if Licensee ceases all (without intent to resume) use
and licensing of the WYNN Mark (as defined in the Surname Rights Agreement
between Licensor and Licensee executed concurrently with this Agreement (the
“Surname Agreement”)).
10.2    Conveyance of Materials. Upon termination of this Agreement, Licensee
shall deliver to Licensor all copies of prototypes, photographs, film footage,
videos, and recordings that Licensor has previously provided to Licensee that
incorporate or use the Licensor’s Rights of Publicity.
11.    Approval of Advertising, Marketing, and Promotional Materials. During the
Term, Licensor will oversee and approve the use of all advertising, marketing,
and promotional materials which incorporate the Rights of Publicity. In the
event Licensor is not employed by the Company at any time during the Term,
Licensee may continue to use the Rights of Publicity in the same manner such
rights were used during the Term, but any new proposed usages of the Rights of
Publicity shall be subject to approval pursuant to Section 4.
12.    Procedures Upon Disapproval or Objection to Use. After Licensor is no
longer employed by the Company, new proposed usages of the Rights of Publicity
by Licensee shall be subject to the prior written consent of Licensor, such
consent not to be unreasonably withheld or delayed. For avoidance of doubt, it
shall be unreasonable for Licensor to withhold such consent if the new proposed
usage is consistent in nature and form with previous usages hereunder and does
not otherwise tarnish or bring into disrepute Licensor or his image or
reputation. All objections shall specifically state the basis of the objection
and shall be delivered to the CEO of the Company, and the Chairman of the Audit
Committee of the Board of Directors of the Company, with a copy to the Company’s
General Counsel. The Company shall have 30 days following receipt of the
objections or requests to respond. Thereafter, Licensor and Licensee shall meet,
either personally or through representatives, in an effort to resolve the
issues. If the issues cannot be resolved, they shall be submitted to binding
arbitration pursuant to Section 5.
13.    Arbitration.
13.1    Arbitration of Disputes. All unresolved disputes, controversies, or
claims arising out of or relating to this Agreement, or the breach, termination,
or validity thereof (“Disputes”) shall be submitted to arbitration before a
panel, composed of no less than three neutral and impartial individuals having
no affiliation or association with Licensee, the Company, or any member of the
Wynn family. One arbitrator shall be selected by Licensor and one arbitrator
shall be selected by Licensee within thirty (30) days of receipt by respondent
of the demand for arbitration and the two selected arbitrators shall select a
third arbitrator within twenty (20) days of the appointment of the second
arbitrator. The arbitration shall be held in Las Vegas, Nevada.
13.2    Arbitration Procedure. The three arbitrators shall review the Dispute,
receive evidence, and issue a written decision and award indicating specifically
what measures, if any, must be taken to comply with the arbitration panel’s
decision. In rendering an award, the arbitrators shall follow the law of the
State of Nevada and the provisions of this Agreement. The arbitrators may award
injunctive relief, specific performance, and actual, direct damages with respect
to the subject matter underlying the Dispute. The arbitrators may not award
punitive, exemplary, consequential, or treble damages. The parties agree that
the arbitration panel shall have authority to hire an individual, or expert, to
monitor compliance with the arbitration panel’s directives to ensure that any
required changes are implemented in accordance with the timetable set forth in
the arbitration panel’s decision. The award shall be in writing and shall
briefly state the findings of fact and

Sch. B - 7



--------------------------------------------------------------------------------




conclusions of law on which it is based. The arbitration panel shall have the
authority to award reasonable attorneys’ fees and costs to the prevailing party.
13.3    Governing Rules. The arbitration shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The parties shall not be obligated to choose an arbitrator from an AAA
panel unless the two arbitrators selected pursuant to Section 5.1 have not
selected the third arbitrator within twenty (20) days of the appointment of the
second arbitrator, in which case such third arbitrator shall be appointed in
accordance with the listing, ranking, and striking provisions of the Rules.
13.4    Enforcement. The arbitration panel’s decision shall be conclusive and
binding in all instances and shall not be subject to appeal or judicial review,
and may be entered and enforced by any court of competent jurisdiction.
14.    Related Rights.
14.1    Expansion of the Rights of Publicity Into Other Business Areas. In the
event that Licensee wishes to use the Rights of Publicity other than in
connection with a Resort business, Licensee may propose the terms of such
license to Licensor who will engage in good faith negotiations with Licensee to
enter a separate licensing agreement covering such proposed use.
14.2    Use of Rights Exception. The Rights of Publicity are Licensor’s personal
rights, and Licensor may use those rights other than in connection with Resorts.
15.    Gaming Licenses. If (a) Licensee or any Sublicensee is denied or
otherwise unable to obtain any necessary approval from any government regulating
gaming authority (“Gaming Authorities”), or (b) any Gaming Authority prevails in
any suit or proceeding against Licensee or any Sublicensee, and if the result of
the foregoing clause (a) or (b) has or would have an adverse effect on Licensee
or its Sublicensee (all of the foregoing such events, a “Denial”), Licensor may
terminate this Agreement with respect to Licensee or such Sublicensee in
connection with the Resort or other business activity that is subject to the
Denial in the jurisdiction to which such Denial applies, by written notice to
Licensee; provided, however, that Licensor shall have no such termination right
if Licensor is primarily responsible for such Denial. Licensee and its
Sublicensees shall promptly, and in all events within any time limit established
by law, regulation, or such Gaming Authority, furnish each Gaming Authority any
information rightfully requested by such Gaming Authority and shall otherwise
reasonably cooperate with all Gaming Authorities. Licensee represents to
Licensor that neither Licensee nor, to Licensee’s knowledge, any intended
Sublicensee, is unwilling to file any necessary applications to obtain whatever
approvals may be required of such persons or entities in connection with this
Agreement. To Licensee’s knowledge, neither Licensee nor any intended
Sublicensee has ever engaged in any conduct or practices that any of the
foregoing persons or entities should reasonably believe would cause such person
or entity to receive a Denial.
16.    Notices: Any notice to be given pursuant to this Agreement by either
party to the other may be effected either by personal delivery in writing or by
mail, registered or certified, postage prepaid, with return receipt requested,
or facsimile. Notice by mail shall be sent concurrently with any facsimile
notice. Notices shall be addressed to the parties at the address specified
below, but each party may change its address by written notice in accordance
with this Section. Notices delivered personally shall be deemed communicated as
of actual receipt; facsimile notices (with a concurrent mailing) shall be deemed
communicated three (3) days after mailing.
To Licensor:


Stephen A. Wynn
1 Shadow Creek Drive
North Las Vegas, Nevada 89031


To Licensee:


Wynn Resorts Holdings, LLC

Sch. B - 8



--------------------------------------------------------------------------------




3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109


    






(Copy to):
Wynn Resorts, Limited
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Legal Department


17.    Miscellaneous.
17.1    Choice of Law. This Agreement shall be deemed to be made and shall be
construed in accordance with the laws of the State of Nevada, without reference
to its conflict of laws provisions.
17.2    Headings. The headings contained in this Agreement are for convenience
of reference only and are not to be given any legal effect and shall not affect
the meaning or interpretation of this Agreement.
17.3    Severability. If any portion of this Agreement is in conflict with any
applicable federal or state law now in force or hereafter enacted, such
provision shall become inoperative, but all other provisions of this Agreement
shall remain in full force and effect.
17.4    Assignment. Licensee may assign or otherwise transfer this Agreement
only to an Affiliate or to the successor of all or a substantial portion of the
business of Licensee relating to this Agreement, and Licensor may assign or
otherwise transfer this Agreement only to his heir(s) or other person or entity
that succeeds to the Right of Publicity, which successor(s) in either such case
shall thereafter be deemed substituted for Licensee or Licensor, respectively,
hereunder effective upon such assignment.
17.5    Construction. For purposes of construction of this Agreement, the
language herein shall be deemed to be the language of all parties, and no party
shall be deemed to be the drafting party.
17.6    Written Amendments. This Agreement may be amended only by written
agreement, executed by both parties.
17.7    Entire Agreement. This Agreement and the Surname Agreement constitute
the entire understanding between the parties, and supersede and replace any and
all prior written and oral agreements. There are no other terms and conditions
except those set forth herein. In the event of a conflict between the provisions
of this Agreement or the rights granted herein and the Surname Agreement or the
rights granted therein, the provisions of the Surname Agreement and the rights
granted therein shall control. The parties acknowledge that the Rights of
Publicity under this Agreement do not include the WYNN Mark (as defined in the
Surname Agreement), which WYNN Mark shall be governed by the Surname Agreement.

Sch. B - 9



--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the Effective Date.


LICENSOR:
 
LICENSEE:
 
 
 
[SIGNED]
 
WYNN RESORT HOLDINGS, LLC
Stephen A. Wynn
 
By VALVINO LAMORE, LLC
 
 
Its Sole Member
 
 
By WYNN RESORTS, LIMITED
 
 
Its Sole Member
 
 
 
 
 
By____________[SIGNED]_________
 
 
 
 
 
Its CHIEF OPERATING OFFICER




Sch. B - 10



--------------------------------------------------------------------------------




TRADEMARK ASSIGNMENT
This Trademark Assignment (“Assignment”) is made and entered into this ___ day
of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN, an
individual (hereinafter “Wynn”) and WYNN RESORTS HOLDINGS, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Holdings”).
R E C I T A L S
A.
Wynn and Holdings are entering into a Surname Rights Agreement, dated the date
hereof (the “Surname Rights Agreement”), which Surname Rights Agreement
addresses the use and registration of the WYNN Mark in connection with Resorts
(each, as defined in the Surname Rights Agreement).

B.
Pursuant to the Surname Rights Agreement, Wynn has agreed to assign, and
Holdings has agreed to acquire, all right, title, and interest that Wynn
possesses worldwide in the WYNN Mark in connection with Resorts.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Wynn hereby transfers, assigns, conveys,
delivers, and sets over to Holdings all of Wynn’s right, title, and interest
worldwide in and to the WYNN Mark in association with Resorts, all goodwill
associated therewith, and all causes of action (either in law or equity), and
the right to sue, counterclaim, and recover for past, present, and future
infringement, dilution, or misappropriation of the Wynn Mark in connection with
Resorts, and all rights corresponding thereto throughout the world. Wynn further
agrees to cause to be performed such lawful acts and to execute such further
assignments and other documents as Holdings may request to effectuate fully this
Assignment and to enable this Assignment to be recorded in any and all
jurisdictions throughout the world.
In Witness Whereof, the parties have caused this Assignment to be duly executed
as of the Effective Date.
WYNN:
 
HOLDINGS:
 
 
 
 
 
WYNN RESORT HOLDINGS, LLC
Stephen A. Wynn
 
By VALVINO LAMORE, LLC
 
 
Its Sole Member
 
 
By WYNN RESORTS, LIMITED
 
 
Its Sole Member
 
 
 
 
 
By
 
 
 
 
 
Its






Sch. B - 11



--------------------------------------------------------------------------------




TERMINATION AGREEMENT
This Termination Agreement (“Termination Agreement”) is made and entered into
this ___ day of August, 2004 (“Effective Date”), by and between STEPHEN A. WYNN,
an individual (hereinafter “Wynn”) and VALVINO LAMORE, LLC, a Nevada limited
liability company, with offices at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada (“Valvino”).
R E C I T A L S
A.
Wynn and Wynn Resorts Holdings, LLC (“Holdings”) are entering into a Surname
Rights Agreement, dated the date hereof (the “Surname Rights Agreement”), which
Surname Rights Agreement addresses the use and registration of the WYNN Mark in
connection with Resorts (each, as defined in the Surname Rights Agreement).
Pursuant to the Surname Rights Agreement, Wynn has agreed to assign, and
Holdings has agreed to acquire, all right, title, and interest that Wynn
possesses worldwide in the WYNN Mark in connection with Resorts. Valvino is an
affiliate of Holdings.

B.
Pursuant to a Trademark Consent Agreement between Wynn and Valvino, dated
January 8, 2002 (the “Trademark Consent Agreement”), Valvino and its
subsidiaries were granted rights to use and register certain WYNN Marks.

C.
In connection with the execution of the Surname Rights Agreement, Wynn and
Valvino desire to terminate the Trademark Consent Agreement, as Valvino will
obtain rights to use WYNN Marks directly from Holdings.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Wynn and Valvino hereby terminate the Trademark
Consent Agreement.
In Witness Whereof, the parties have caused this Termination Agreement to be
duly executed as of the Effective Date.
WYNN:
 
VALVINO:
 
 
 
 
 
VALVINO LAMORE, LLC
Stephen A. Wynn
 
By WYNN RESORTS, LIMITED
 
 
Its Sole Member
 
 
 
 
 
By
 
 
 
 
 
Its
 
 
 
 
 
 





                        



Sch. B - 12



--------------------------------------------------------------------------------




Schedule C


TRADE SECRETS, DATA AND KNOW-HOW




1.    Customer Lists
2.    Marketing Concepts, Design and Coordination
3.    Payout Ratio Computation Formulas
4.    Employee Training Manuals
5.    Security Know How
6.    Casino Operations Know How
7.    Cash Handling Systems
8.    Regulatory Compliance Procedures
 



Sch. C



--------------------------------------------------------------------------------




Schedule D
LICENSING FEE


Licensing Fee:
Licensee shall pay a Licensing Fee to Licensor equal to the greater of (i) three
percent (3%) of Licensee’s IP gross monthly revenues and (ii) US$l.5 million per
month. For the avoidance of doubt, the Licensing Fee shall never be less than
US$1.5 million per month unless the Licensor, in its sole discretion, permits
the payment of a lesser amount.


For the avoidance of doubt, a reference to “IP gross monthly revenues” refers to
the Licensee’s IP gross revenues accrued at the end of each calendar month. “IP
gross revenues” refers to Licensee’s total operating revenues as adjusted by
adding back (1) commissions and discounts which were netted against the
operating revenues, and (2) promotional allowances. The calculation of
Licensee’s operating revenues, promotional allowances, and commissions and
discounts in connection with the IP gross revenues in connection with this
Agreement shall always be consistent with the Licensee’s accounting policies and
International Financial Reporting Standards as in effect at December 31, 2008.
If any subsidiary (other than WRM) of the Licensee requires the Licensed
Property, “IP gross revenue” and “IP monthly gross revenue” will be interpreted
to include the gross revenues of such subsidiary.


Timing of Payments:
The Licensing Fee shall be payable by Licensee not later than the last business
day of the month following the month in which it was earned. The Licensor shall
inform Licensee of the account or accounts to be used by Licensee for payment.


 
 
 
 




Sch. D

